On November 7, 1995, it was ordered, adjudged and decreed that the defendant’s suspended sentence is revoked and the defendant is sentenced to serve the remainder of his time at the Montana State Prison. He shall not be given credit for street time while he was violating the conditions of his probation, but shall be given credit for any time served at the Cascade County Detention Center while awaiting the resolution of this matter. The Court believes this defendant is likely to continue to avoid responsibility for his actions and to continue his criminal behavior unless dramatic changes occur in his life. For that reason, the Court recommends that this defendant be considered for and accepted into the Swan River Boot Camp Program, if he chooses to enter that program. If the defendant successfully completes that program, he may seek a probationary sentence for the remainder of his sentence. The Court recommends that conditions be imposed if the defendant is released from confinement as stated in the November 7, 1995 judgment.
On March 8,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and requested that his hearing be continued.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the case shall be continued to the May 24, 1996 hearing.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal